Case: 4:18-cv-01078-SEP Doc. #: 116 Filed: 02/21/20 Page: 1 of 4 PageID #: 2355
                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
 Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                            February 21, 2020


Ms. Sylvia A. Goldsmith
LAW OFFICE OF SYLVIA A. GOLDSMITH
Suite 600, Gemini Towers
1991 Crocker Road
Westlake, OH 44145

       RE: 20-1360 Amber Cramer v. Bay Area Credit Service, LLC, et al

Dear Counsel:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.

       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.




   Appellate Case: 20-1360         Page: 1           Date Filed: 02/21/2020 Entry ID: 4883904
Case: 4:18-cv-01078-SEP Doc. #: 116 Filed: 02/21/20 Page: 2 of 4 PageID #: 2356
       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

CJO

Enclosure(s)

cc:      Mr. Robert T. Healey Jr.
         Mr. Gregory J. Linhares
         Ms. Anna O. Moncrief
         Mr. Louis Jay Wade

            District Court/Agency Case Number(s): 4:18-cv-01078-SEP




      Appellate Case: 20-1360       Page: 2    Date Filed: 02/21/2020 Entry ID: 4883904
Case: 4:18-cv-01078-SEP Doc. #: 116 Filed: 02/21/20 Page: 3 of 4 PageID #: 2357
Caption For Case Number: 20-1360

Amber J. Cramer

            Plaintiff - Appellant

v.

Equifax Information Services, LLC

            Defendant

Bay Area Credit Service, LLC

            Defendant - Appellee

Consumer Collection Management, Inc.

            Defendant




     Appellate Case: 20-1360        Page: 3   Date Filed: 02/21/2020 Entry ID: 4883904
Case: 4:18-cv-01078-SEP Doc. #: 116 Filed: 02/21/20 Page: 4 of 4 PageID #: 2358
Addresses For Case Participants: 20-1360

Ms. Sylvia A. Goldsmith
LAW OFFICE OF SYLVIA A. GOLDSMITH
Suite 600, Gemini Towers
1991 Crocker Road
Westlake, OH 44145

Mr. Robert T. Healey Jr.
HEALEY LAW, LLC
Suite A
640 Cepi Drive
Chesterfield, MO 63005

Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

Ms. Anna O. Moncrief
MCDOWELL & RICE
350 The Skelly Building
605 W. 47th Street
Kansas City, MO 64112-0000

Mr. Louis Jay Wade
MCDOWELL & RICE
350 The Skelly Building
605 W. 47th Street
Kansas City, MO 64112-0000




   Appellate Case: 20-1360     Page: 4     Date Filed: 02/21/2020 Entry ID: 4883904
